Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite since “the knife return spring” on line 1 lacks proper antecedent basis.  Perhaps claim 5 should be amended to depend from claim 4.  Also, on line 2, “operable” should be changed to “operably” for clarity. Claims 13 and 15 appear to be inaccurate since the kickout mechanism is recited “to force the knife forward” on line 2 of claim 13, and on line 11 of claim 15.  It appears that the knife would be permitted to move proximally after the shaft members were closed sufficiently, which would press flange 4355, 6355 of knife kickout mechanism 4370, 6370 against shaft member 2120.  This actuation is disclosed in paragraphs [0093], [0094], [0096], and [0098] of the specification, which result in the knife to move proximally, not be forced “forward”, or distally, as claimed.  Claims 14 and 15 are further contradictory in that these claims then go on to recite that the ramp forces the knife kickout mechanism in an opposite direction to facilitate “return of the knife deployment mechanism”.  This operation is generally unclear and confusing.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of copending Application No. 16/886,686 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because when considered collectively, the claims of the present application merely recite the additional components of the knife deployment mechanism including “a series of links operatively coupled to one another” on lines 9 and 10 of claims 1 and 15.  To include “a series of links” to a mechanism is of little consequence, and could define a vast array of cooperating components, which not only would be inherent of such mechanisms, but to actively recite such elements would have been obvious to one skilled in the art since to do so provides no new and unexpected results.  Other minor differences in the applications are of a claim dependency nature, and such ordering of components would have been likewise obvious since the scope is substantially equivalent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2005/0154387 to Moses et al.
U.S. Patent Application 2005/0154387 to Moses et al. discloses electrosurgical forceps 10 comprising first 12b and second 12a shaft members each having a jaw member 110, 120 disposed at a distal end thereof, the first and second shaft members 110, 120 configured to rotate about a pivot 65 to move the jaw members between an open position and a closed position, the first and second shaft members defining a longitudinal axis therebetween; a knife deployment mechanism 80 disposed within the first shaft member 12b and including a trigger 40 moveable along the longitudinal axis to deploy a knife 85 operably coupled thereto between a retracted position relative to the jaw members and an extended position between the jaw members, the knife deployment mechanism including a series of links 42, 45, 86, 87, 89 operably coupled to one another and to a knife carrier 81, 81a (Figs. 10 and 12) configured to translate the knife; and a knife lockout 200 configured to move upon approximation of the first and second shaft members between an engaged position preventing deployment of the knife and a disengaged position allowing deployment of the knife, the knife lockout including a flange 81a operably connected to the first shaft member 12b and depending therefrom in opposition to the second shaft member 12a such that approximation of the first and second shaft members forces the flange into a position “against” the second shaft member to “disengage” the knife lockout 200 to allow actuation of the knife (Note: paragraph [0074] and Fig. 17), wherein the first shaft member 12b includes a trigger slot 23 defined therein, the trigger 40 configured to travel between a distal-most position wherein the trigger slot is exposed and a more proximal position wherein the trigger “covers” the trigger slot to reduce the chances of a user’s finger being pinched within the trigger slot, as broadly claimed, further comprising a knife return spring 83 operably coupled to the knife deployment mechanism 80 and configured to bias the knife toward the retracted position, wherein the knife return spring 83 is operably coupled to at least one of the series of links 86, 89 (Note: Fig. 7A and paragraphs [0075] and [0093]).
Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0357962 to Boudreaux.
U.S. Patent Application Publication 2019/0357962 to Boudreaux discloses electrosurgical forceps 100, 200 comprising first 232 and second 234 shaft members each having a jaw member 212, 214 disposed at a distal end thereof, the first and second shaft members 110, 120 configured to rotate about a pivot 218 to move the jaw members between an open position and a closed position, the first and second shaft members defining a longitudinal axis therebetween; a knife deployment mechanism 250 disposed within the first shaft member 232 and including a trigger 251 moveable along the longitudinal axis to deploy a knife 120, 222 operably coupled thereto between a retracted position relative to the jaw members and an extended position between the jaw members, the knife deployment mechanism including a series of links 282, 226, 252 operably coupled to one another and to a knife carrier 246, 220 (Figs. 10) configured to translate the knife; and a knife lockout 290 configured to move upon approximation of the first and second shaft members between an engaged position preventing deployment of the knife and a disengaged position allowing deployment of the knife (Note: paragraphs [0085], [0097] and [0099]-[0102]), the knife lockout including a flange 292 operably connected to the first shaft member 232 and depending therefrom in opposition to the second shaft member 234 such that approximation of the first and second shaft members forces the flange 292 into a position “against”  the second shaft member to “disengage” the knife lockout 290 to allow actuation of the knife (Note: paragraph [0074] and Fig. 17), wherein the first shaft member 232 includes a trigger slot defined therein (Figs. 14C and 14D), the trigger 251 configured to travel between a distal-most position wherein the trigger slot is exposed and a more proximal position wherein the trigger “covers” the trigger slot to reduce the chances of a user’s finger being pinched within the trigger slot, as broadly claimed, further comprising a switch assembly 208, 245 disposed on one of the first or second shaft members and configured to be engaged by the other of the first or second shaft members when the jaw members are approximated to move the switch assembly between a deactivated position and an activated position to control delivery of electrosurgical energy to the jaw members (Note: paragraphs [0096] and [0098]), further comprising a knife kickout mechanism 296, 275 configured to allow forward movement of the knife upon movement of the first and second shaft members from an approximated position to a more open position via cooperation of ledge 296 and surface 275 of firing assembly 250 (Note: paragraphs [0076], [0099] and [0103]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0357962 to Boudreaux in view of U.S. Patent Application Publication 2018/0353235 to Gutti.
U.S. Patent Application Publication 2019/0357962 to Boudreaux lacks the particulars of the knife lockout mechanism, as claimed.  U.S. Patent Application Publication 2018/0353235 to Gutti discloses a similar forceps instrument 100 comprising the lockout mechanism 170, as claimed (Note: Figs. 11a-11C and paragraphs [0069]-[0073]).  In view of the teachings of U.S. Patent Application Publication 2018/0353235 to Gutti, it would have been obvious to one skilled in the art to provide the instrument of U.S. Patent Application Publication 2019/0357962 to Boudreaux with the specifically recited lockout mechanism in order to more effectively operate the instrument and avoid unwanted operation.
Allowable Subject Matter
Claims 13-17, notwithstanding the double patenting rejection above, appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/               Primary Examiner, Art Unit 3731